EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles P. Schmal on October 6, 2021, and October 7, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
A method for generation of microparticles containing an immobilized functional component, the method comprising the steps of 
spraying a liquid which contains a soluble alginate and a functional component consisting of molecules or nanoparticles to generate a stream of droplets, wherein 
providing the liquid as a static volume in a reservoir, 
applying the gas stream to the liquid in the reservoir, and 
adjusting size of the droplets by adjusting a property of the gas stream, 
directing the stream of the previously generated droplets through an electrically conductive nozzle which is connected as a counter electrode to a high voltage, wherein the high voltage is in a range of 3 to 80 kV,
directing the stream of the droplets onto a precipitation bath and capturing the droplets therein by application of the high voltage, wherein a target electrode 
precipitating the droplets in the precipitation bath by means of a precipitation liquid containing an alginate complexing agent, such that the droplets are solidified to form microparticles containing the functional component, and
extracting the microparticles from the precipitation bath.

Claim 5 has been amended as follows:
5.	The method according to claim 1, wherein the target electrodeis in the form of a submerged rotating drum.

Claim 8 has been amended as follows:
8.	The method according to claim 1, further comprising separating microparticles of different size by an ion exchange process using different ions in the alginate complexing agent, wherein the ions are barium ions and calcium ions.

Claim 12 has been amended as follows:
12.	The method according to claim 1, further comprising depositing the microparticles in a layer of a diagnostic test element, wherein the layer is selected from a reagent layer or an electrode layer and the diagnostic test element is a glucose test element.

Claim 19 has been amended as follows:

a)  	spraying a liquid which contains a soluble alginate and a functional component
consisting of molecules or nanoparticles to generate a stream of droplets, wherein
spraying the liquid comprises applying a gas stream to the liquid, thereby 
atomizing the liquid in the gas stream, wherein said spraying includes adjusting 
size of the droplets by adjusting at least one of velocity, temperature, and 
humidity of the gas stream, 
b)	directing the stream of droplets onto a precipitation bath and capturing the 
droplets therein by application of high voltage, wherein an electrically conductive 
nozzle is connected as a counter electrode to the high voltage, wherein said directing the stream includes 
electrostatically charging the droplets by directing the stream of the droplets through the nozzle, wherein the droplets are generated before being electrostatically charged by the nozzle, 
wherein the high voltage to electrostatically charge the previously generated droplets with the nozzle is in a range of 3 to 80 kV, and 
wherein a target electrode connected to the high voltage is positioned within the precipitation bath, 
c)	precipitating the droplets in the precipitation bath by means of a precipitation liquid containing an alginate complexing agent, such that the droplets are solidified to form microparticles containing the functional component, and 
d)	extracting the microparticles from the precipitation bath.
amended as follows:
23.	The method according to claim 19, wherein [[a]]the target electrodeis in the form of a submerged rotating drum.

Claim 26 has been amended as follows:
26.	The method according to claim 19, further comprising separating microparticles of different size by an ion exchange process using different ions in the alginate complexing agent, wherein the ions are barium ions and calcium ions.

Claim 30 has been amended as follows:
30.	The method according to claim 19, further comprising depositing the microparticles in a layer of a diagnostic test element, wherein the layer is selected from a reagent layer or an electrode layer and the diagnostic test element is a glucose test element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Kammermeier (US 2007/0178162), cited in the last Office Action.  Kammermeier differs from the claimed invention in that Kammermeier does not teach directing the stream of droplets of previously generated droplets, generated by applying a gas stream to a liquid which contains a soluble alginate and a functional component, through an electrically conductive nozzle which is connected to an electrode to a high voltage, and directing the stream of droplets onto a precipitation bath and capturing the droplets therein by application of the high .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651       


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651